              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 ANTHONY STENSON,

                      Petitioner,
                                                    Case No. 20-CV-997-JPS
 v.

 RANDELL HEPP,
                                                                   ORDER
                      Respondent.

       In 2001, Anthony Stenson (“Petitioner”) was found guilty of first-

degree intentional homicide by a jury in Milwaukee County Circuit Court.

(Docket #1 at 2). On July 1, 2020, Petitioner filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. (Id.) The Court will now turn

to screening the petition under Rule 4 of the Rules Governing Section 2254

Cases. That Rule authorizes a district court to conduct an initial screening

of habeas corpus petitions and to dismiss a petition summarily where “it

plainly appears from the face of the petition . . . that the petitioner is not

entitled to relief.” Thus, Rule 4 provides the district court the power to

dismiss both those petitions that do not state a claim upon which relief may

be granted and those petitions that are factually frivolous. See Small v.

Endicott, 998 F.2d 411, 414 (7th Cir. 1993). Under Rule 4, the Court analyzes

preliminary obstacles to review, such as whether the petitioner has

complied with the statute of limitations, exhausted available state remedies,

avoided procedural default, and set forth cognizable claims.

       According to his petition and publicly available records, a jury found

Petitioner guilty of one count of first-degree intentional homicide after a

trial in 2001, and he was sentenced to life imprisonment. State of Wisconsin




  Case 2:20-cv-00997-JPS Filed 12/14/20 Page 1 of 6 Document 7
v. Anthony D. Stenson, Milwaukee County Case Number 2001CF000756,

available at: https://wcca.wicourts.gov/. State court records indicate that

Petitioner filed a notice of intention to pursue post-conviction relief on July

17, 2001. Id. However, to date, Petitioner has not pursued any direct appeal

from the judgment of conviction. Id.; (Docket #1 at 3). It was not until April

28, 2020 that Petitioner filed a motion for state post-conviction relief

pursuant to Wisconsin’s habeas corpus statute, Wis. Stat. § 782 et seq.

(Docket #1 at 4–5). The Wisconsin Court of Appeals permitted Petitioner to

proceed without payment of the filing fees. State of Wisconsin v. Anthony D.

Stenson, Milwaukee County Case Number 2001CF000756, available at:

https://wcca.wicourts.gov/; (Docket #1-1 at 3). Petitioner then moved the

appellate court for default judgment, which the court denied on June 11,

2020. (Id. at 4). It appears that the matter is still pending in the Wisconsin

Court of Appeals. Id.

       A district court may not address the merits of the constitutional

claims raised in a federal habeas petition “unless the state courts have had

a full and fair opportunity to review them.” Farrell v. Lane, 939 F.2d 409, 410

(7th Cir. 1991). Accordingly, a state prisoner is required to exhaust the

remedies available in state court before a district court will consider the

merits of a federal habeas petition. 28 U.S.C. § 2254(b)(1)(A); Dressler v.

McCaughtry, 238 F.3d 908, 912 (7th Cir. 2001) (if petitioner “either failed to

exhaust all available state remedies or raise all claims before the state courts,

his petition must be denied without considering its merits.”). A petitioner

exhausts his constitutional claim when he presents it to the highest state

court for a ruling on the merits. Lieberman v. Thomas, 505 F.3d 665, 669 (7th

Cir. 2007) (citing Picard v. Connor, 404 U.S. 270, 275 (1971); Perruquet v. Briley,

390 F.3d 505, 513 (7th Cir. 2004)). Once the state’s highest court has had a


                            Page 2 of 6
   Case 2:20-cv-00997-JPS Filed 12/14/20 Page 2 of 6 Document 7
full and fair opportunity to pass upon the merits of the claim, a prisoner is

not required to present it again to the state courts. Humphrey v. Cady, 405

U.S. 504, 516 n.18 (1972).

       Petitioner’s habeas grounds are predicated on the alleged ineffective

assistance of both his trial and appellate counsel, (Docket #1 at 5–26), as well

as prosecutorial, police, and judicial misconduct. (Id. at 27–48). Petitioner

filed no direct appeal of his conviction, and his state habeas petition

addressing his claims is still pending in the Wisconsin Court of Appeals.

The Wisconsin Supreme Court has not had the opportunity to review any

of Petitioner’s claims. Thus, Petitioner has not sufficiently exhausted his

state remedies.

       A petitioner is permitted “to file in both state and federal court

simultaneously, particularly where there is some procedural uncertainty

about the state court post-conviction proceeding, and then ask the district

court to stay the federal case until the state case [is fully exhausted].” Dolis

v. Chambers, 454 F.3d 721, 725 (7th Cir. 2006). By doing so, a petitioner may

be able to avoid passing the one-year time limitation to filing a habeas

petition in federal court. 28 U.S.C. § 2244(d)(1)(A). This method is available

where a petitioner has either a “mixed” petition containing both exhausted

and unexhausted grounds for relief, or a petition with only unexhausted

grounds for relief. Blank v. Dittman, 674 F. Supp. 2d 1100, 1101 (E.D. Wis.

2009) (“stay and abeyance is available even where a petition contains no

exhausted claims”).

       “[S]tay and abeyance is only appropriate when the district court

determines there was good cause for the petitioner’s failure to exhaust his

claims first in state court.” Rhines v. Weber, 544 U.S. 269, 277 (2005). And,

“even if a petitioner had good cause for that failure, the district court would


                           Page 3 of 6
  Case 2:20-cv-00997-JPS Filed 12/14/20 Page 3 of 6 Document 7
abuse its discretion if it were to grant him a stay when his unexhausted

claims are plainly meritless.” Id. An “unexhausted claim is meritless [when]

it is untimely.” Foster v. Korte, No. 12-CV-1172-DRH-CJP, 2014 WL 5347648,

at *3 (S.D. Ill. Oct. 21, 2014); see also Williams v. Superintendent, No. 3:10-CV-

381, 2011 WL 1102865, at *2 (N.D. Ind. Mar. 23, 2011) (“the stay and

abeyance procedure set forth in Rhines is limited to timely petitions”).

       A state prisoner in custody pursuant to a state court judgment has

one year from the date “the judgment became final” to seek federal habeas

relief. 28 U.S.C. § 2244(d)(1)(A). A judgment becomes final within the

meaning of § 2244(d)(1)(A) when all direct appeals in the state courts are

concluded, followed by either the completion or denial of certiorari

proceedings in the U.S. Supreme Court, or, if certiorari is not sought, at the

expiration of the ninety days allowed for filing for certiorari. See Ray v.

Clements, 700 F.3d 993, 1003 (7th Cir. 2012) (citing Anderson v. Litscher, 281

F.3d 672, 675 (7th Cir. 2002)). Where a state prisoner “does not seek review

in a State’s highest court, the judgment becomes ‘final’ under §

2244(d)(1)(A) when the time for seeking such review expires” under state

law. Gonzalez v. Thaler, 565 U.S. 134, 154 (2012).

       In the present case, all of Petitioner’s claims are unexhausted, but he

requests that this Court stay and hold his federal habeas petition in

abeyance while he exhausts his state court remedies. (Docket #1 at 50). Even

if this Court were to find that Petitioner had good cause for bringing

unexhausted claims to federal court, he has already missed the one-year

limitation in which to bring his habeas petition. After his conviction,

Petitioner timely filed a notice of intent to pursue postconviction relief. Wis.




                            Page 4 of 6
   Case 2:20-cv-00997-JPS Filed 12/14/20 Page 4 of 6 Document 7
Stat. § 809.30(2)(b).1 He was then required to “request a transcript of the

court reporter’s verbatim record . . . within 30 days after filing a notice [of

intent to pursue postconviction relief].” Id. § 809.30(2)(f). Petitioner failed to

make this request. His judgment became final when he missed the thirty-

day deadline, and he ultimately failed to pursue any post-conviction relief

until nearly two decades later when he began seeking habeas relief.

Petitioner has not sufficiently alleged, nor is there evidence in the record,

that he “has been pursuing his rights diligently” which would allow the

Court to equitably toll the limitation period.2 Socha v. Boughton, 763 F.3d 674,

684 (7th Cir. 2014). Thus, this Court is not permitted to stay and hold

Petitioner’s federal habeas petition in abeyance. Further, the Court is

obliged to deny the petition and dismiss this action with prejudice.

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of


       1 Under Wisconsin law, “[w]ithin 20 days after the date of sentencing or
final adjudication, the person shall file in circuit court and serve on the prosecutor
and any other party a notice of intent to pursue postconviction or postdisposition
relief.” Wis. Stat. § 809.30(2)(b). Petitioner was sentenced on June 28, 2001 and filed
his notice of intent to pursue post-conviction relief on July 17, 2001. State of
Wisconsin v. Anthony D. Stenson, Milwaukee County Case Number 2001CF000756,
available at: https://wcca.wicourts.gov/.
       2Petitioner has provided the Court with copies of letters meant to
demonstrate his attempts to seek relief in his case. Among these are four letters
Petitioner sent to the various lawyers involved in his case, all of which were not
sent until March 2020. (Docket #1-2 at 9–12). There is a 2020 letter to the Wisconsin
Office of Lawyer Regulation requesting help in getting a refund from one of his
previous attorneys. (Id. at 26–27). In 2015, Petitioner asked the Wisconsin Court of
Appeals about the status of his case (the court responded that “no appeal [had]
been initiated”). (Id. at 8). Petitioner also provides a 2013 letter from the Wisconsin
Innocence Project requesting additional information from Petitioner. (Id. at 21–24).
And, finally, Petitioner makes reference to having reached out to the Wisconsin
Public Defender’s office in 2013. (Id. at 27).

                            Page 5 of 6
   Case 2:20-cv-00997-JPS Filed 12/14/20 Page 5 of 6 Document 7
appealability under 28 U.S.C. § 2253(c)(2), Petitioner must make a

“substantial showing of the denial of a constitutional right” by establishing

that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations

omitted). No reasonable jurists could debate whether this Court’s

procedural ruling was correct. As a consequence, the Court is compelled to

deny a certificate of appealability as to Petitioner’s petition.

       Finally, in light of the above order, the Court will deny, as moot,

Petitioner’s motions for consideration. (Docket #5, #6).

       Accordingly,

       IT IS ORDERED that Petitioner’s petition for a writ of habeas

corpus (Docket #1) be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice;

       IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED; and

       IT IS FURTHER ORDERED that Petitioner’s motion for expedited

consideration (Docket #5) and second motion for consideration (Docket #6)

be and the same are hereby DENIED as moot.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 14th day of December, 2020.

                                    BY THE COURT




                                    J.P. Stadtmueller
                                    U.S. District Judge

                            Page 6 of 6
   Case 2:20-cv-00997-JPS Filed 12/14/20 Page 6 of 6 Document 7
